DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,049,218. Although the claims at issue are not identical, they are not patentably distinct from each other because fowling observation is made.
Instant Application
Patent NO. 10,049,218
1. A computing device comprising: a system on a chip (SoC) configured to, during a boot process of the computing device: read a file of a software module installed on the computing device; determine, using the file, that a signature for the software module is not valid; and responsive to a determination that the signature for the software module is not valid: discontinue the boot process and not load the software module; and display an error on a display of the computing device.
17. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: during a boot process of a computing device: obtaining, by the computing device, a secret key derived from device-specific information for the computing device; verifying that a signature for a software module is valid; obtaining information indicating a current version of the software module; based on verifying that the signature for the software module is valid, using the secret key to generate (i) a first encryption key corresponding to the current version of the software module and (ii) a second encryption key corresponding to a prior version of the software module; after using the secret key to generate the first encryption key and the second encryption key, preventing future access to the secret key until the computing device is rebooted; and providing the software module access to the first encryption key and the second encryption key
15. A computer-implemented method comprising: during a boot process of a computing device: reading, by the computing device, a file of a software module 
a secret key derived from device-specific information for the computing device; verifying that a signature for a software module is valid; obtaining information indicating a current version of the software module; based on verifying that the signature for the software module is valid, using the secret key to generate (i) a first encryption key corresponding to the current version of the software module and (ii) a second encryption key corresponding to a prior version of the software module; after using the secret key to generate the first encryption key and the second encryption key, preventing future access to the secret key until the computing device is rebooted; and providing the software module access to the first encryption key and the second encryption key.


20. A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: during a boot process of a computing device: obtaining, by the computing device, a secret key derived from device-specific information for the computing device; verifying that a signature for a software module is valid; obtaining information indicating a current version of the software module; based on verifying that the signature for the software module is valid, using the secret key to generate (i) a first encryption key corresponding to the current version of the software module and (ii) a second encryption key corresponding to a prior version of the software module; after using the secret key to generate the first encryption key and the second encryption key, preventing future access to the secret key until the computing device is rebooted; and providing the software module access to the first encryption key and the second encryption key.


As demonstrated, the independent claims of instant disclose all the features of the independent claims of the patent 10,049,218 with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims of 10,049,218 to modify the claims to achieve the features of claims 1-20 of the instant application. This is an obviousness-type double patenting rejection.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,81312. Although the claims at issue are not identical, they are not patentably distinct from each other because fowling observation is made.
Instant Application
Patent NO. 10,81312
1. A computing device comprising: a system on a chip (SoC) configured to, during a boot process of the computing device: read a file of a software module installed on the computing device; determine, using the file, that a signature for the software module is not valid; and responsive to a determination that the signature for the software module is not valid: discontinue the boot process and not load the software module; and display an error on a display of the computing device.
11. A system comprising: one or more computers; and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: storing, by a computing device, first data that is encrypted using a first encryption key; determining, by the computing device, to encrypt data stored on the computing device using a second encryption key; and after determining to encrypt data stored on the computing device using the second encryption key: encrypting, by the computing device, second data using the second encryption key; decrypting, by the computing device, the first data using the first encryption key; and encrypting, by the computing device, the decrypted first data using the second encryption key.
15. A computer-implemented method comprising: during a boot process of a computing device: reading, by the computing device, a file of a software module installed on the computing device; determining, using the file, that a signature for the software module is not valid; and responsive to determining that the signature for the software module is not valid: discontinuing the boot process and not loading the software module; and displaying an error on a display of the computing device.
1. A computer-implemented method comprising: storing, by a computing device, first data that is encrypted using a first encryption key; determining, by the computing device, to encrypt data stored on the computing device using a second encryption key; and after determining to encrypt data stored on the computing device using the second encryption key: encrypting, by the computing device, second data using the second encryption key; decrypting, by the computing device, the first data using the first encryption key; and encrypting, by the computing device, the decrypted first data using the second encryption key.
20. A non-transitory computer-readable medium storing software comprising instructions executable by a computing device that, upon execution, cause the computing device, during a boot process of the computing device, to: read a file of a software module installed on the computing device; determine, using the file, that a signature for the software module is not valid; and responsive to a determination that the signature for the software module is not valid: discontinue the boot process and not load the software module; and display an error on a display of the computing device.

20. A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: storing, by a computing device, first data that is encrypted using a first encryption key; determining, by the computing device, to encrypt data stored on the computing device using a second encryption key; and after determining to encrypt data stored on the computing device using the second encryption key: encrypting, by the computing device, second data using the second encryption key; decrypting, by the computing device, the first data using the first encryption key; and encrypting, by the computing device, the decrypted first data using the second encryption key.


As demonstrated, the independent claims of instant disclose all the features of the independent claims of the patent 10,81312with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims of 10,81312to modify the claims to achieve the features of claims 1-20 of the instant application. This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Shah et al. (Shah)(Pub No. US 2015/0012738)
Regarding Claim 1 Shah discloses: A computing device [Fig.1 and Fig.2] comprising: a system on a chip (SoC) configured to, [processor 120 corresponds to a SOC] during a boot process of the computing device: read a file of a software module installed on the computing device; determine, using the file, that a signature for the software module is not valid; and responsive to a determination that the signature for the software module is not valid: discontinue the boot process and not load the software module;[[0009], [0011], [0013]-[0014], Fig.6-Fig.11,[0063]-[0090], Shah discloses verify signature of the firmware/operating system and if the verification of the firmware/operating system fails halt the  booting of the system] the ,  the  and display an error on a display of the computing device. [[0048],[0050][00105] display image sorted in the storage device not to be trusted. Processor communicates to the user through user interface (more examples of displaying boot error message shown below in “citation of relevant prior art” section) ]
Claims 15 and 20 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims 15 and 20 are rejected under a similar rational as that of claim 1 above.
Regarding Claims 2 and 16 Shah discloses: A the software module is at least part of an operating system.  [Kernel Signature of the operating system]
Regarding Claim 3 Shah discloses: A the SoC is further configured to, during the boot process of the computing device: obtain a public key of the operating system; and wherein the determination that the signature for the software module is not valid comprises determine, using the file and the public key, that the signature for the operating system is not valid.  ;[[0009], [0011], [0013]-[0014], Fig.6-Fig.11,[0063]-[0090], Shah discloses verify signature of the firmware/operating system and if the verification of the firmware/operating system fails halt the  booting of the system]
Regarding Claims 4 and 17 Shah discloses: A the SoC is further configured to, during the boot process of the computing device: obtain, using the file, information indicating a current version of the operating system on the computing device; and wherein the determination that the signature for the software module is not valid comprises determine that the operating system on the computing device is an out-of-date version of the operating system. [[0008] Fig.12 and 13, [0091]-[0096]]
Regarding Claims 5 and 18 Shah discloses: A the error indicates a boot error in loading the out-of-date version of the operating system. [[0059], [0008] Fig.12 and 13, [0091]-[0096]]
Regarding Claims 6 and 19 Shah discloses: A the SoC is further configured to, during the boot process of the computing device: responsive to a determination that the operating system on the computing device is the out-of-date version of the operating system, output an instruction for the computing device to install a valid version of the operating system or restore the computing device to factory settings. [[0046], restore to most recent version] 
Regarding Claim 7 Shah discloses: A the information indicating the current version of the operating system is obtained from the signature for the operating system. [0012 A and 12B, maintaining key version number]  
Regarding Claim 8 Shah discloses: A the information indicating the current version of the operating system is obtained from data used to generate the signature for the operating system.  [0012 A and 12B, maintaining key version number]  
Regarding Claim 9 Shah discloses: A the information indicating the current version of the operating system comprises an integer.  [0012 A and 12B, maintaining key version number]  
Regarding Claim 10 Shah discloses: A the information indicating the current version of the operating system comprises a version number of the operating system. [0012 A and 12B, maintaining key version number]    
Regarding Claim 11 Shah discloses: A the SoC is further configured to, during the boot process of the computing device: obtain a secret key derived from device-specific information for the computing device; and responsive to the determination that the signature for the software module is not valid, prevent future access to the secret key until the computing device is rebooted. [[0056]  [0058] and  [0062]]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (Shah)(Pub No. US 2015/0012738)
Claims 12-14 are rejected. Subject matter of the claims are obvious design choice, which a skilled person would consider applying when designing a system.  Since all the claimed elements were design choice and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282


Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-Prior art Thompson et al. Crowley (Pub No US 2018/0157840) teaches display an error on the display of a computing device that indicates boot error. [0027]
Prior art Hirose (Pub NO. US 2017/0262328) teaches when error is detected during POST, the CPU displays the error. [0082]
Prior art Lo et al. (Pub NO. US 20160364297) teaches that boot failure at a personal computer results in display of error message information user of a problem. [0019]


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186